Fourth Court of Appeals
                                  San Antonio, Texas
                                             June 6, 2022

                                     No. 04-21-00325-CV

                    ISI CONTRACTING, INC. and Guerra Construction,
                                   Appellants

                                                  v.

      Naomi MARKHAM; Carrie Markham; and Trevor Markham, Individually and as the
               Administrator of the Estate of Joslyn Markham, Deceased,
                                       Appellees

                  From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CI01166
                        Honorable Antonia Arteaga, Judge Presiding


                                        ORDER
Sitting:      Patricia O. Alvarez, Justice
              Irene Rios, Justice
              Lori I. Valenzuela, Justice


       The panel has considered Appellees’ motion for rehearing; the motion is denied. See
TEX. R. APP. P. 49.3.



                                                       _________________________________
                                                       Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of June, 2022.



                                                       ___________________________________
                                                       Michael A. Cruz,
                                                       Clerk of Court